
	
		I
		111th CONGRESS
		1st Session
		H. R. 1213
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Gene Green of
			 Texas (for himself, Mr.
			 Shimkus, Mr. McDermott,
			 Mr. Sessions,
			 Mr. Ortiz, and
			 Mrs. Bono Mack) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide that the Medicare initial preventive physical examination not be
		  required for a referral with respect to ultrasound screening for abdominal
		  aortic aneurysms and to provide for such screening with respect to at-risk
		  Medicare beneficiaries between the ages of 65 and 75.
	
	
		1.Short titleThis Act may be cited as the
			 Screening Abdominal Aortic Aneurysms
			 Very Efficiently Act of 2009.
		2.Medicare coverage
			 of ultrasound screening for abdominal aortic aneurysms
			(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
				(1)in
			 subsection (s)(2)(AA), by amending clause (i) to read as follows:
					
						(i)who is at least 65 years of age and not
				greater than 75 years of age;
						;
				and
				(2)in subsection
			 (ww)(2), by striking subparagraph (L) and redesignating subparagraphs (M) and
			 (N) as subparagraphs (L) and (M), respectively.
				(b)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
			
